           Case 20-20077 Document 8 Filed in TXSB on 02/20/20 Page 1 of 3




                              UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF TEXAS
                                  CORPUS CHRISTI DIVISION

In re                                              §
                                                   §
Two Guns Consulting &                              §
Construction, LLC                                  §      Case No. 20-20077
                                                   §
          Debtor                                   §      (Chapter 11)

                                    ENTRY OF APPEARANCE AND
                                    REQUEST FOR NOTIFICATION

TO THE HONORABLE CLERK OF THE UNITED STATES BANKRUPTCY COURT:

          Now comes LIGONIER CONSTRUCTION COMPANY, INC., creditor and interested

party in the above-styled and numbered case ("Applicant"), by and through its attorneys,

Branscomb PLLC, by Patrick H. Autry, and files this Entry of Appearance and Request for

Notification pursuant to Bankruptcy Rules 9010 and 2002 and the Local Rules of this Court, and

would show the Court as follows:

          1)         Applicant is a creditor and interested party in this case. Applicant has a right to

receive notice of those matters filed in this case which affect Applicant, including, but not

limited        to,   CONTESTED        and   NON-CONTESTED           MATTERS       and   ADVERSARY

PROCEEDINGS, pursuant to Bankruptcy Rule 2002 and the Local Rules of this Court.

          2)         Applicant requests that notice of those CONTESTED or NON-CONTESTED

matters or ADVERSARY PROCEEDINGS affecting Applicant and set for hearing in this case

be sent to the following:

                                    Patrick H. Autry
                                    BRANSCOMB PLLC
                                    8023 Vantage Drive
                                    Suite 560
                                    San Antonio, Texas 78230
                                    Email: pautry@branscomblaw.com
         Case 20-20077 Document 8 Filed in TXSB on 02/20/20 Page 2 of 3




       PLEASE TAKE FURTHER NOTICE that in filing this Entry of Appearance and Request

for Notification, Applicant does not consent to have any matter heard in the Bankruptcy Court;

does not waive any right that it may have to contest jurisdiction in any proceeding involving its

claims or interests; does not waive the right to seek dismissal of the case, does not waive the

right under applicable non-bankruptcy law to trial by jury; and does not consent to have any such

trial conducted in the Bankruptcy Court.

       WHEREFORE, PREMISES CONSIDERED, Applicant respectfully requests that the

name and address of its counsel as hereinabove stated be put on the mailing matrix to receive

notices of any and all CONTESTED or NON-CONTESTED matters affecting Applicant filed in

this case, including any ADVERSARY PROCEEDING affecting Applicant within the context of

this case, pursuant to Bankruptcy Rule 2002 and the Local Rules of this Court.

       Dated: February 20, 2020.
                                            Respectfully submitted,

                                            BRANSCOMB PLLC
                                            8023 Vantage Drive
                                            Suite 560
                                            San Antonio, Texas 78230
                                            Telephone     210-598-5400
                                            Telecopier    210-598-5405
                                            Email         pautry@branscomblaw.com


                                            BY:     /s/ Patrick H. Autry______________
                                                    Patrick H. Autry
                                                    State Bar No. 01447600
                                                    ATTORNEYS FOR
                                                    LIGONIER CONSTRUCTION
                                                    COMPANY, INC.
        Case 20-20077 Document 8 Filed in TXSB on 02/20/20 Page 3 of 3




                              CERTIFICATE OF SERVICE

       The undersigned certifies that a true copy of the foregoing Entry of Appearance and
Request for Notification was served by first-class mail, postage prepaid, this 20th day of
February, 2020 upon the following:

      Counsel for Debtor:

      Shelby A. Jordan
      Jordan, Holzer & Ortiz, P.C.
      500 North Shoreline Blvd.
      Suite 900
      Corpus Christi, TX 78401
                                         /s/ Patrick H. Autry
                                         Patrick H. Autry
